           Case 1:17-cv-11709-RWZ Document 24 Filed 07/02/19 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS

DAVID CHIMINELLO,                              §
                                               §
               Plaintiff,                      §     Civil Action No. 1:17-cv-11709-RWZ
                                               §
               v.                              §
                                               §
SYNCHRONY BANK F/K/A GE                        §
CAPITAL RETAIL BANK,                           §
                                               §
               Defendant.                      §
                                               §


                                   STIPULATION TO DISMISS

TO THE CLERK:

        Pursuant to Rule 41(a)(1)(A)(ii), counsel for all parties hereto stipulate to the dismissal

with prejudice of Plaintiff’s claims against Defendant with each party to bear its own costs and

fees.


/s/ Davis Alan Casale                              /s/ Craig Thor Kimmel
  David Alan Casale, Esq.                            Craig Thor Kimmel, Esq.
  Reed Smith LLP                                     Kimmel & Silverman, P.C.
  20 Stanwix Street                                  30 East Butler Pike
  Pittsburgh, PA 15222                               Ambler, PA 19002
  Phone: 412-288-3063                                Phone: 215-540-8888
  Email: dcasale@reedsmith.com                       Fax: 215-540-8817
  Attorney for the Defendant                         Email: kimmel@creditlaw.com
                                                     Attorney for Plaintiff
 Date: July 2, 2019
                                                    Date: July 2, 2019



                                       BY THE COURT:



                                       _________________________
                                                               J.
          Case 1:17-cv-11709-RWZ Document 24 Filed 07/02/19 Page 2 of 2




                               CERTIFICATE OF SERVICE

              I, Craig Thor Kimmel, Esquire, do certify that I served a true and correct copy of

the Stipulation of Dismissal in the above-captioned matter, upon the following via CM/ECF

system:

David Alan Casale, Esq.
Reed Smith LLP
20 Stanwix Street
Pittsburgh, PA 15222
Phone: 412-288-3063
Email: dcasale@reedsmith.com
Attorney for the Defendant


Dated: July 2, 2019                        By: /s/ Craig Thor Kimmel
                                           Craig Thor Kimmel, Esq.
                                           Kimmel & Silverman, P.C.
                                           30 East Butler Pike
                                           Ambler, PA 19002
                                           Phone: 215-540-8888
                                           Fax: 215-540-8817
                                           Email: kimmel@creditlaw.com
                                           Attorney for Plaintiff
